DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(A)(1) as being as anticipated by Ko et al. (JP 2010-251320).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Ko et al. teach a deposition mask comprising: a mask main body including a pattern portion formed with a pattern opening, and a frame portion surrounding the pattern portion; a mask frame supporting the frame portion of the mask main body; and an intermediate member having a shape corresponding to the mask frame, the intermediate member being disposed between the mask main body and the mask frame, wherein the mask main body and a first face of the intermediate member are joined together, and the mask frame and a face of 
DEPENDENT CLAIM 2:
	Regarding claim 2, Ko et al. teach wherein the mask frame holds a plurality of the mask main bodies.  (Fig. 5)
DEPENDENT CLAIM 3:
	Regarding claim 3, Ko et al. teach wherein the mask main body is an electroformed mask.  (Paragraph 0028)
DEPENDENT CLAIM 4:
	Regarding claim 4, Ko et al. teach wherein the joining is made by welding.  (Paragraphs 0022, 0023)
DEPENDENT CLAIM 8:
	Regarding claim 8, Ko et al. teach wherein the pattern portion corresponds to a panel portion of a display device to be manufactured. (Paragraph 0002, 0007, 0020-0029; Figs. 1-14)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2010-251320) in view of Mizuno (U.S. PGPUB. 2018/0119269 A1).
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein a thickness of the intermediate member is from 0.05 mm to 0.2 mm.
	Regarding claim 5, Mizuno et al. teach a thickness of the intermediated member is about 50 micrometers (i.e. 0.05 mm).  (Paragraph 0028)
	The motivation for utilizing the features of Mizuno is that it allows for supporting the mask.  (Paragraph 0028)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized Ko et al. by utilizing the features of Mizuno because it allows for supporting the mask.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Saiko et al. (U.S. PG. PUB. 2019/0100834 A1).


DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein a ratio of a thickness of the intermediate member to a thickness of the mask frame is from 0.005 to 0.1.
	Regarding wherein a ratio of a thickness of the intermediate member to a thickness of the mask frame is from 0.005 to 0.1 (Claim 6), Saiko et al. teach a frame “20” which can range in thickness of from 5 micrometers to 100 micrometers.  (Paragraph 0073)  Saiko et al. teach a intermediate member “18” which can range in thickness from 1 micrometer to 100 micrometers.  (Page 0093)   1/10 = 0.1
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein a ratio of a thickness of the intermediate member to a thickness of the frame portion is from 0.2 to 0.4.
	Regarding wherein a ratio of a thickness of the intermediate member to a thickness of the mask frame is from 0.005 to 0.1 (Claim 6), Saiko et al. teach a frame “20” which can range in thickness of from 5 micrometers to 100 micrometers.  (Paragraph 0073)  Saiko et al. teach a intermediate member “18” which can range in thickness from 1 micrometer to 100 micrometers.  (Page 0093) 1/5 = 0.2
	The motivation for utilizing the features of Saiko et al. is that it allows for avoiding breakage of the layers.  (Paragraph 0073)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ko et al. by utilizing the features of Saiko et al. because it allows for avoiding breakage of the layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 6, 2021